UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7884


JOSEPH A. DANIELS,

                Plaintiff - Appellant,

          v.

PAUL E. CALDWELL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00856-REP-RCY)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Daniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph    A.     Daniels       appeals   the    district       court’s    order

denying    his    “Motion       for    Judgment”      that    the   district     court

construed as motion for relief under Fed. R. Civ. P. 60(b).                          We

have     reviewed       the   record      and   find     no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Daniels v. Caldwell, No. 3:14-cv-00856-REP-RCY (E.D. Va.

Nov. 16, 2015).           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately      presented       in   the

materials      before    this     court   and   argument      would    not   aid     the

decisional process.



                                                                             AFFIRMED




                                           2